        Case 4:20-cv-00011-BMM-JTJ Document 49 Filed 03/16/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 CARLOS L. ANDREWS,

 Plaintiff,                                         CV -20-11-GF-BMM-JTJ

 v.
                                                             ORDER
 LOUIS DEJOY, POSTMASTER
 GENERAL, et al.,

 Defendants.

      On November 27, 2020, the Clerk of Court received, by mail, Plaintiff’s First

Supplement to it’s Initial Disclosures. (Doc. 46.) On March 15, 2021, the Court

received, by mail, Plaintiff’s Second Supplement to it’s Initial Disclosures.

Pursuant to Local Rule 26.2 initial disclosures are not routinely filed.

          26.2 Documents of Discovery.

          (a) Filing Prohibited. Pursuant to Fed. R. Civ. P. 5(d)(1), initial
          disclosures under Fed. R. Civ. P. 26(a)(1)(A), depositions,
          interrogatories, requests for documents, requests for admissions,
          answers, responses, and objections, expert disclosures, expert
          reports, notices of deposition, notices of service of subpoena,
          and certificates or notices indicating service of discovery
          documents on opposing parties are not routinely filed.


      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s First Supplement to

it’s Initial Disclosures (Doc. 46) is STRICKEN from the record. The Clerk of
      Case 4:20-cv-00011-BMM-JTJ Document 49 Filed 03/16/21 Page 2 of 2



Court is directed to return Plaintiff’s Second Supplement to it’s Initial Disclosures

to him along with a copy of this order.


      DATED this 16th day of March, 2021.




                                          -2-
